In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00050-CV


 DENNIS HELBERT, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE
ESTATES OF U.V. HELBERT AND NORMA IRENE HELBERT, AND AS TRUSTEE OF
THE TRUST CREATED FOR THE BENEFIT OF GARY HELBERT BY THE LAST WILL
   AND TESTAMENTS OF U.V. HELBERT AND IRENE HELBERT, APPELLANT

                                            V.

                              GARY HELBERT, APPELLEE

                          On Appeal from the 242nd District Court
                                    Hale County, Texas
             Trial Court No. B36605-0904, Honorable Edward Lee Self, Presiding

                                  December 23, 2014

                            ON MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On July 31, 2014, the parties to the above-identified appeal filed an agreed

motion to abate the appeal, which indicated that the parties had reached a tentative

settlement of their claims but required a final accounting of the estate to effectuate the

settlement. This Court granted that motion. See Helbert v. Helbert, No. 07-14-00050-

CV, 2014 Tex. App. LEXIS 8759 (Tex. App.—Amarillo Aug. 11, 2014) (per curiam).
       On December 12, 2014, appellant, Dennis Helbert, filed a motion to dismiss his

appeal indicating that the parties have settled all claims in controversy. No decision of

this Court having been delivered to date, we grant the motion. Accordingly, appellant’s

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Appellant’s motion requests that

costs be taxed against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent

appellee, Gary Helbert, from seeking relief to which he would otherwise be entitled, the

Court directs appellee to file a timely motion for rehearing. No motion for rehearing from

appellant will be entertained.




                                                Mackey K. Hancock
                                                    Justice




                                            2